Case 20-21524-SLM   Doc 2    Filed 10/11/20 Entered 10/11/20 17:36:43   Desc Main
                            Document      Page 1 of 10
Case 20-21524-SLM   Doc 2    Filed 10/11/20 Entered 10/11/20 17:36:43   Desc Main
                            Document      Page 2 of 10
Case 20-21524-SLM   Doc 2    Filed 10/11/20 Entered 10/11/20 17:36:43   Desc Main
                            Document      Page 3 of 10
Case 20-21524-SLM   Doc 2    Filed 10/11/20 Entered 10/11/20 17:36:43   Desc Main
                            Document      Page 4 of 10
Case 20-21524-SLM   Doc 2    Filed 10/11/20 Entered 10/11/20 17:36:43   Desc Main
                            Document      Page 5 of 10
Case 20-21524-SLM   Doc 2    Filed 10/11/20 Entered 10/11/20 17:36:43   Desc Main
                            Document      Page 6 of 10
Case 20-21524-SLM   Doc 2    Filed 10/11/20 Entered 10/11/20 17:36:43   Desc Main
                            Document      Page 7 of 10
Case 20-21524-SLM   Doc 2    Filed 10/11/20 Entered 10/11/20 17:36:43   Desc Main
                            Document      Page 8 of 10
Case 20-21524-SLM   Doc 2    Filed 10/11/20 Entered 10/11/20 17:36:43   Desc Main
                            Document      Page 9 of 10
Case 20-21524-SLM   Doc 2    Filed 10/11/20 Entered 10/11/20 17:36:43   Desc Main
                            Document      Page 10 of 10
